 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                          Case No.: 3:20-cv-00436-MMD-WGC
      VERNON NELSON,
 4                                                                          Order
             Plaintiff
 5                                                                   Re: ECF Nos. 12, 13
      v.
 6
      R. TRUESDELL, et. al.
 7
             Defendants
 8

 9
            Plaintiff filed a complaint (ECF No. 1-1), and then filed a motion to amend his complaint
10
     and first amended complaint (FAC). (ECF Nos. 3, 3-1.) The court granted the motion to amend
11
     and screened the FAC. The court allowed Plaintiff to proceed with an Eighth Amendment claim
12
     as well as a retaliation claim against defendant R. Truesdell, based on allegations that Truesdell
13
     inappropriately grabbed his penis, and then wrote Plaintiff up for a false notice of charges after
14
     Plaintiff complained. The court dismissed defendant Bobby Preston as well as Plaintiff's due
15
     process and conspiracy claims. (ECF No. 4.)
16
            The parties engaged in an early mediation conference (EMC), which was unsuccessful.
17
     The Attorney General's Office subsequently accepted service on behalf of Richard Truesdell.
18
     (ECF No. 11.)
19
            Plaintiff has now filed to motions: (1) a Motion to Adopt the Original Screening Order
20
     (ECF No. 4) for his Second Amended Complaint (SAC) (ECF No. 12), and (2) a Motion to
21
     Amend Civil Complaint (ECF No. 13).
22

23
 1         Plaintiff seeks to file a SAC that only sets forth the Eighth Amendment and retaliation

 2 claims against Truesdell, and omits the allegations, party and claims that were dismissed by the

 3 court when it screened the FAC.

 4         While it is not necessary for Plaintiff to amend in this regard, as the FAC would have

 5 only proceeded on the claims against Truesdell as set forth in the screening order, the court will

 6 grant Plaintiff's motions. Plaintiff has simply omitted the allegations, claims and parties that are

 7 no longer proceeding before the court, and has not added factual allegations or claims to the

 8 SAC.

 9                                           CONCLUSION

10         Plaintiff's motion to amend (ECF No. 13) is GRANTED. The Clerk shall FILE the SAC

11 (ECF No. 13-1). This action will proceed on the SAC. Plaintiff's motion to adopt the original

12 screening order (ECF No. 4) for the SAC (ECF No. 12) is GRANTED. The SAC will proceed

13 with the Eighth Amendment and retaliation claims against defendant Truesdell as was outlined in

14 the screening order at ECF No. 4.

15         Defendant Truesdell shall file an answer or other responsive pleading within 21 days

16 from the date of this Order.

17 IT IS SO ORDERED.

18 Dated: June 23, 2021

19                                                            _________________________________
                                                              William G. Cobb
20                                                            United States Magistrate Judge

21

22

23



                                                     2
